Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s remarks filed 1/6/2021 have been acknowledged. Claims 1-4, 9, 14, 18, and 19 are pending.
	Since the claims are unrevised, the previous rejections under 35 USC § 103 are maintained and reiterated below for convenience.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0260232 to Lu et al., in view of “Nickel Hexacyanoferrate Nanoparticle Electrodes For Aqueous Sodium and Potassium Ion Batteries" published by Wessells et al. Nano Lett., 2011, 11 (12), pp 5421–5425 (provided by Applicant), US 2013/0266860 to Lu et al., hereinafter Lu II, and JP 2004-265676 to Koga et al. (machine translation provided for citation).
Regarding claim 1, Lu et al. teaches alkali ion and alkaline-earth ion batteries, e.g. a magnesium ion battery ([0013]), comprising: 
an anode (abstract); 
a non-aqueous electrolyte, e.g. a Mg2+ soluble electrolyte (i.e. containing magnesium ions) for the magnesium ion battery ([0030]); and
a cathode having an active material disposed on the current collector, the active material having the formula A’n’AmM1xM2y(CN)6, and having a Prussian Blue hexacyanometallate crystal structure, A and A’ cations are Na, K, Mg, or Ca, M1 and M2 are each selected from the group consisting of Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ca, and Mg, m is in a range of 0.5 to 2, n’ is in a range of 0 to 2, x and y are each in a range of 0.5 to 1.5  (claims 1-3; [0013]; [0014]; [0030]; [0033]). Lu et al. further teaches that the Mg ions intercalate into and out of the cathode active material during charging and discharging of the magnesium ion battery ([0040]; [0041]; [0044]).
Lu et al. does not expressly teach that the cathode active material has a metal organic framework with a cubic structure having iron or a transition metal on corners of the cubic structure, the corners linked by a cyano group.
Wessells et al. also relates to hexacyanometallate electrode active material and teaches nickel hexacyanoferrate electrode material having a metal organic framework with a cubic structure having iron and nickel on corners of the cubic structure, the corners linked by a cyano group (abstract; Fig. 1(a)).

Lu et al. does not expressly teach that the anode is a magnesium metal anode.
Lu II also relates to a transition metal hexacyanoferrate  (TMHCF) electrode and teaches a battery including the above TMHCF cathode, a non-aqueous electrolyte, and an anode, which may include an A’ metal, an A’ metal containing composite, or a material that can host A’ atoms, and where A' cations are either alkali or alkaline-earth cations such as sodium (Na), potassium (K), calcium (Ca), and magnesium (Mg) (abstract; [0041]). An A’ metal anode includes a magnesium metal anode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a magnesium metal anode in combination with the cathode of Lu et al. as Lu II demonstrates that the alkaline earth metal anode is compatible with the TMHCF cathode and so the skilled artisan would have arrived at the claimed magnesium ion battery using a known combination of elements and obtained expected results. 
Finally, Lu et al. teaches that the electrolyte is a non-aqueous electrolyte ([0030]; [0033]), but does not expressly teach that the non-aqueous electrolyte is MgTFSI (trifluoromethanesulfonimide).
Koga et al. also relates to a nonaqueous electrolytic battery containing magnesium as a negative electrode active material and teaches that the nonaqueous 3SO2)2]2 (abstract; claims 1, 3, and 4; [0014]; [0016-20]; [0024]), which corresponds to the claimed MgTFSI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a non-aqueous electrolyte containing MgTFSI in the magnesium ion battery of Lu et al., motivated by the fact that Koga et al. teaches that since imide salts or sulfonate of magnesium are more chemically stable than known electrolyte compounds such as Grignard reagents or magnesium perchlorate, they provide have high safety as electrolytes, resulting in a nonaqueous electrolyte battery with high safety and high capacity. In addition, it is preferable to use an alkylsulfonylimide salt as the aforementioned imide salt because of easy synthesis and easy availability ([0016]; [0017]). The skilled artisan would have obtained expected results using a known electrolyte for a known battery.
Regarding claims 2 and 3, the prior arts teach metal ions such as Na, K, and Mg within the cubic structure (Lu Fig. 1; [0008]; [0013] [0014]; [0028-31], Wesselles abstract). 
Regarding claim 4, Lu et al. teaches Cu and Ni as examples for M1 and M2 in the taught formula ([0030]).
Regarding claim 18, Lu et al. teaches that the cathode comprises: a current collector; and the active material disposed on the current collector (abstract; [0014]), the active material having the formula: A’n’AmM1xM2y(CN)6, where A and A’ cations are Na, K, Mg, or Ca, M1 and M2 are each selected from the group consisting of Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ca, and Mg, m is in a range of 0.5 to 2, n’ is in a range of 0 to 2, x nM1M2(CN)6 before the forming process, and the A ions in AmM1M2(CN)6 after forming process may be a different material ([0051]; [0056-62]), which suggests a mixture of A and A’ such as Mg and K can be obtained in the product. The subscripts of the elements in the formula overlap with the ranged ranges. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed formula (MgA)xMFe(CN)6 with select taught elements and an overlapping range of x, based on the teachings of Lu et al. ([0030]; [0051]; [0056-62]; claims 1-3). The Mg ions intercalate into and out of the cathode active material of Lu et al. during charging and discharging of the magnesium ion battery ([0040]; [0041]; [0044]).

Claims 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0260232 to Lu et al., in view of US 2013/0266860 to Lu et al., hereinafter Lu II, and JP 2004-265676 to Koga et al. (machine translation provided for citation).
Regarding claims 9 and 14, Lu et al. teaches alkali ion and alkaline-earth ion batteries, e.g. a magnesium ion battery ([0013]), comprising: 
an anode (abstract); 
a non-aqueous electrolyte that is Mg2+ soluble ([0030]), i.e. containing magnesium ions in order to conduct the ions in the magnesium ion battery, and 
a cathode having an active material having the formula A’n’AmM1xM2y(CN)6, where A and A’ cations are Na, K, Mg, or Ca, M1 and M2 are each selected from the nM1M2(CN)6 before the forming process, and the A ions in AmM1M2(CN)6 after forming process may be a different material ([0051]; [0056-62]), which suggests a mixture of A and A’ such as Mg and K can be obtained in the product. The subscripts of the elements in the formula overlap with the ranged ranges. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed formula (MgA)xMFe(CN)6 with select taught elements and an overlapping range of x, based on the teachings of Lu et al. ([0030]; [0051]; [0056-62]; claims 1-3). The Mg ions intercalate into and out of the cathode active material of Lu et al. during charging and discharging of the magnesium ion battery ([0040]; [0041]; [0044]).
Lu et al. does not expressly teach that the anode is a magnesium metal anode.
Lu II also relates to a transition metal hexacyanoferrate  (TMHCF) electrode and teaches a battery including the above TMHCF cathode, a non-aqueous electrolyte, and an anode, which may include an A’ metal, an A’ metal containing composite, or a material that can host A’ atoms, and where A' cations are either alkali or alkaline-earth cations such as sodium (Na), potassium (K), calcium (Ca), and magnesium (Mg) (abstract; [0041]). An A’ metal anode includes a magnesium metal anode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a magnesium metal anode in combination with the cathode of Lu et al. as Lu II demonstrates that the alkaline earth metal anode is 
Finally, Lu et al. teaches that the electrolyte is a non-aqueous electrolyte ([0030]; [0033]), but does not expressly teach that the non-aqueous electrolyte is MgTFSI (trifluoromethanesulfonimide).
Koga et al. also relates to a nonaqueous electrolytic battery containing magnesium as a negative electrode active material and teaches that the nonaqueous electrolyte contains an imide salt of magnesium or a sulfonate, e.g. Mg[N(CF3SO2)2]2 (abstract; claims 1, 3, and 4; [0014]; [0016-20]; [0024]), which corresponds to the claimed MgTFSI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a non-aqueous electrolyte containing MgTFSI in the magnesium ion battery of Lu et al., motivated by the fact that Koga et al. teaches that since imide salts or sulfonate of magnesium are more chemically stable than known electrolyte compounds such as Grignard reagents or magnesium perchlorate, they provide have high safety as electrolytes, resulting in a nonaqueous electrolyte battery with high safety and high capacity. In addition, it is preferable to use an alkylsulfonylimide salt as the aforementioned imide salt because of easy synthesis and easy availability ([0016]; [0017]). The skilled artisan would have obtained expected results using a known electrolyte for a known battery.
Regarding claim 19, Lu et al. teaches that the cathode comprises: a current collector; wherein the active material disposed on the current collector (abstract; [0014]).



Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. Applicant argued that the combination of Lu, Koga, Wessells, and Lu II is improper because the Patent Office has found the individual elements recited in claims 1 and 9 across three or four references and the reasoning for using each of those elements is directed to how those elements are used independently of one another. Applicant further argued that, for instance, there is no reason or rationale for a person of ordinary skill in the art  to have expected that the non-aqueous electrolyte disclosed in Koga to have worked with the electrodes and electroactive materials disclosed in Lu, Lu II, and/or Wessells because Koga teaches a positive electrode containing fluorocarbon CxF (x= 1 to 9) and is silent regarding a magnesium metal anode.
The Examiner respectfully disagrees. The rejections are based on combinations of references. All the applied references are related to magnesium ion batteries and Wessells, Lu II, and Koga complement the teachings of primary reference Lu. Lu provides a magnesium ion battery ([0013]) comprising a cathode having an active material having the formula A’n’AmM1xM2y(CN)6, and having a Prussian Blue hexacyanometallate crystal structure (claims 1-3; [0013]; [0014]; [0030]; [0033]). Wessells shows the metal organic framework of the hexacyanometallate electrode active material per claim 1. Although Lu does not teach a magnesium metal anode, Lu II 3SO2)2]2, corresponding to the claimed MgTFSI, as a chemically stable, safe, easily synthesized, and readily available non-aqueous electrolyte (abstract; claims 3 and 4; [0016-20]) for a battery containing a magnesium metal anode. Therefore, one of ordinary skill in the art would have had reasonable expectation of success combining a known cathode, a known anode, and a known electrolyte to arrive at the claimed magnesium ion battery, absent any evidence to the contrary or unexpected results.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725